DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/906,595 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘595 teaches an aircraft fuel ice capturing filter device housing and method comprising: (a) an aircraft fuel inlet;  (b) an aircraft fuel outlet;  and (c) a main housing body receiving a flow of aircraft fuel from the aircraft fuel inlet, the main housing body comprising a cylindrical element having a central cavity, an inner surface, an outer surface, and a vertical axis;  the cylindrical element having a plurality of spaced-apart ice filters on the inner surface, each of the plurality of spaced-apart ice filters having a front end, a rear end, a top wall, a first side, and a second side, and a plurality of apertures passing through the top wall, wherein the top wall at the front end of each of the plurality of spaced-apart ice filters is raised a distance from the inner surface, forming an opening arranged normal to aircraft fuel flow;  wherein the aircraft fuel inlet is arranged generally perpendicular to the vertical axis of the cylindrical element and is configured to provide tangential aircraft fuel flow around the cylindrical element;  and, wherein the cylindrical element is configured to receive an aircraft fuel filter comprising a porous element.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Fausett US Publication 2015/0336037 who teaches in Figures 2-4 an ice and debris capturing filter 28 comprising a fuel conduit 38 in communication with container 40 at inlet 42. The container 40 includes an outlet 44 transverse to the inlet 42 at the top of container 40, or may be at the bottom of the container. The container 40 includes a relatively large surface area filter screen 46 that segregates the outlet 44, such that no alternative path is provided but through the filter screen 46. The container 40 collects ice and debris.  Over time, the ice will eventually melt in the container and be communicated out of the container 40 through the filter screen 46.  
By contrast, the instant claim requires a cylindrical hollow insert contacting the inner surface of the main housing body, the cylindrical hollow insert having a plurality of spaced-apart ice-capturing filters, each of the plurality of spaced-apart ice-capturing filters having a front end, a rear end, a top wall, a first side, a second side, a bottom opening, and a plurality of apertures passing through the top wall, wherein the top wall at the front end of each of the plurality of spaced-apart ice-capturing filters is raised a distance from the inner surface of the cylindrical element, forming an opening arranged normal to aircraft fuel flow. 

    PNG
    media_image1.png
    662
    579
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    455
    463
    media_image2.png
    Greyscale
Applicant versus Fausett.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772